622 N.W.2d 120 (2001)
Dennis OIHUS, Respondent,
v.
ROADWAY EXPRESS, Self-Insured, Relator,
Gallagher Bassett Services, Third-Party Administrator.
No. C7-00-1957.
Supreme Court of Minnesota.
February 15, 2001.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 13, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT Edward C. Stringer Associate Justice